DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 29 August 2022.
Claims 1, 4, and 5 have been amended.
The 112 (b) rejection for claim 1 has been overcome by amendments.
Claims 8-10 and 14 have been cancelled.
Claims 18 and 19 have been added.
Claims 1-7, 11-13, and 15-19 are currently pending and have been examined.

Response to Amendment
The amendment filed 29 August 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the instant case, the Applicant has filed a replacement figure 1, copied and annotated below:

    PNG
    media_image1.png
    1204
    1005
    media_image1.png
    Greyscale

In this instance, as shown and emphasized here, item A introduces new matter as it has redrawn the figure to multiple guide devices, element 5, however page 11 lines 11-18 states, “In order to transfer the shipment 2, a transfer device 4 is provided, which in accordance with the present exemplary embodiment is arranged on the transport device 1. The transfer device 4 is designed to transfer the shipment 2 to the receiving container 3 by lowering said shipment from the transport device 1 to the receiving container 3, wherein the shipment 2 is guided by the transfer device 4 during the transfer. For guidance, a guide device 5 embodied as a rail is provided, which guides the shipment 2 with contact along the guide device 5 during the lowering of the shipment 2 from the transport device 1 to the receiving container 3.” (Emphasis added).  As shown here, the Applicant’s original disclosure states that there is only a single guide device that can be a single rail, and thus, by redrawing the figure to include multiple rails and multiple guide devices, the Applicant has improperly introduced new matter.  Second, with respect to item B, the Applicant has introduced new matter, as page 11 lines 11-18 of the Applicant’s specification, cited and emphasized above, states that the transfer device is a part of the transport device, not in the receiving container, and that the transfer device lowers the item the shipment into the receiving container using the guide devices.  As such, by placing the transfer device 4 into the receiving container 3, the Applicant introduced new matter not supported by their original written description.  
Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant's arguments filed 29 August 2022 with regards to the priority issues have been fully considered but they are not persuasive.

With regards to the claims, the Applicant argues on page 7 of their response, “The Action asserts that the original filed parent application does not support a priority claim to claims 6 or 14. This paper cancels claims 6 and 14.”  The Examiner respectfully disagrees with the Applicant’s assertions with regards to their corrections.  Notably while claim 14 has been cancelled, claim 6 has not been, and thus claim 6 still lacks support in the original description of the parent applications that would grant priority to the claimed invention.  Therefore the Examiner maintains this notice of lack of priority is proper.

Applicant's arguments filed 29 August 2022 with respect to the objection of the drawings have been fully considered but they are not persuasive.

With respect to the drawings, the Applicant argues on page 7 of their response, “The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both the shipment and what appears to be the receiving container and because reference character “5” is not shown in the Figure. Filed with this paper is a replacement figure that addresses these objections. Withdrawal of these objection is respectfully requested.”  The Examiner respectfully disagrees with the Applicant’s assertions with regards to the drawings.  As noted in the email correspondence on 29 August 2022 with the Applicant’s representative Mr. James Blaufuss, the Examiner indicated that the proposed drawing (which was submitted by the Applicant in this amendment), did remedy the deficiencies of multiple reference number 2’s, which would remedy the previous objections to the drawings; however it also contains multiple instances of new matter.  In particular, changing the location of the transfer device 4, and adding multiple guide devices, constitutes new matter that is not supported in the original disclosure.  Notably, page 11 lines 11-18 of the originally filed specification states, “In order to transfer the shipment 2, a transfer device 4 is provided, which in accordance with the present exemplary embodiment is arranged on the transport device 1. The transfer device 4 is designed to transfer the shipment 2 to the receiving container 3 by lowering said shipment from the transport device 1 to the receiving container 3, wherein the shipment 2 is guided by the transfer device 4 during the transfer. For guidance, a guide device 5 embodied as a rail is provided, which guides the shipment 2 with contact along the guide device 5 during the lowering of the shipment 2 from the transport device 1 to the receiving container 3.” (Emphasis added).  As shown here, the transfer device is on the transport device, and the guide device is a single thing, such as a single rail.  As such, the Applicant’s newly submitted drawing will not be entered, as it contains new matter; and as such, the original Fig 1 will still be objected to for the same reasons as noted in the Non-Final Rejection mailed 27 April 2022.

Applicant's arguments filed 29 August 2022 with regards to the 112b rejection of claim 6 has been fully considered but they are not persuasive.

With respect to claims, the Applicant argues on page 7 of their response, “Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. This paper amends claim 1 as suggested, withdrawal of these, rejections is respectfully requested.”   The Examiner respectfully disagrees with the Applicant’s interpretation of the grounds of the previous rejection, and the bounds of the current claims.  In particular, the Applicant’s amendments to claim 1, and cancelling claim 14 remedies these deficiencies, however claim 6 has not been amended.  In this case, claim 6 was previously rejected for being indefinite because it contradicts claim 1, which is still the case in the current claims.  As the Applicant has failed to address this rejection and its identified deficiencies, the Examiner maintains this rejection is proper.

Applicant’s arguments with respect to claim 1, and in particular, the receiving device being constructed to land on the receiving container before the unmanned transport device contacts the receiving container have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 29 August 2022 with regards to the claim 17, and in particular the lifting of a shipment when the transport device is flying has been fully considered but they are not persuasive.

With respect to claim 17, the Applicant argues on page 8 of their response, “In addition, with regard to claim 17, Applicant submits that none of the cited references disclose or suggest ‘wherein the transfer device is adapted to lift the shipment from the receiving container when the unmanned transport device is flying at a distance of 1 m above the receiving container.’”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the bounds of the claimed invention.  First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this case, the Applicant has merely recited the previous claim 17, and included a general statement that the prior art does not disclose the claim limitation, however this statement is a mere general allegation the claims define a patentable invention, which does not address the cited references themselves.  Second,  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In this case, the Applicant has merely referenced the references as a whole and collective, with the assertion that they do not teach the limitation of claim 17, without addressing the specific references cited or the citations of the reference itself.  Specifically, it is noted that the previous rejection in paragraph 49 of the Non-Final Rejection, mailed 27 April 2022, stated Patrick discloses the limitation of claim 17, and particularly, the Non-Final Rejection stated, “See at least paragraphs 22, 23, 37, 54, 61, 62, 69, and 70 which describe a UAV lifting a shipment to the UAV, wherein the UAV hovers at a variable set height based on parameters.  It is noted that Patrick does not explicitly disclose that the hovering height is between 1 meter, however Patrick does disclose the hovering height could be 34 feet (paragraph 62), and that it could be variable (paragraphs 69 and 70) and change depending on conditions at the package delivery/pickup point or predetermined settings.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Patrick’s variable hovering height to be 1 meter, as one would predictable try various hovering heights to account for safe pickup and drop off of packages, as well as accounting for limited length in a transport device, such as a tether or arm).”  In this case, the Examiner identified the cited portions of Patrick that teach that the drone delivers an item while hovering at a variable height, while also providing an obvious motivation as to why the height can be modified to be 1 meter.  As the Applicant has failed to specifically identify the deficiencies in this stated rejection and stated obvious statement, the Examiner is unpersuaded of error.  Therefore the Examiner maintains that this rejection is proper.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15303319, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, claim 6 states, “wherein the transport device and the transfer device further comprise an electronic acknowledgement device adapted to acknowledge a transfer of the shipment by a person, wherein the acknowledgement device is arranged on the transfer device such that the acknowledgement device can be lowered away from the transport device and/or can be lifted towards the transport device.”  The Applicant has failed to provide original written description support in the parent application 15303319, which would support this claim amendment.  In particular, claim 1, which this claim depends upon states, “an unmanned transport device adapted to transport and deliver the shipment; a receiving device selected from the group consisting of a box and a case, for receiving the shipment; a receiving container comprising a container interior adapted to contain the shipment and a closable opening adapted to receive the shipment, wherein the receiving container is selected from the group comprising a letterbox, parcel box, a combination letter and parcel box, and drop-off and pickup station, wherein the receiving device is constructed and arranged to land on the receiving container with the receiving device contacting the receiving container before the unmanned transport device contacts the receiving container if the unmanned transport device lands on the receiving container; a transfer device arranged within the container interior, wherein the transfer device is adapted to extend through the closable opening and wherein the transfer device is adapted to transfer the shipment and the receiving device from the unmanned transport device to the container interior.”  As shown here, the Applicant has defined in claim 1 that the transport device and receiving container are different physical things, and that the transfer device is in the receiving container, not a part of the transport device.  With respect to claim 6, the Applicant has now claimed that that the transport device and the transfer device are arranged together, and that the transport device and the transfer device comprise an electronic acknowledge device.  As further discussed below, this claim limitation will be rejected under 35 USC 112b, for failing to particularly define their invention.  In particular, if the transport device contains the transfer device, as claimed in claim 6, the claim contradicts the apparatus disclosed in claim 1.  If the Applicant intends for the transfer device to be a part of the receiving container, as disclosed in claim 1, then claim 6’s recitation would not make logical sense, as it states that the transport device and transfer device are arranged together.  With this later interpretation, it is noted that the Applicant lacks a written description support.  Notably, page 9 line 29 though page 10 line 6 of the Applicant’s submitted specification states, “In accordance with yet a further preferred embodiment the transfer device is arranged on the transport device, wherein the transfer device has an electronic acknowledgement device for acknowledging a transfer of the shipment by a person, and the acknowledgement device is arranged on the transfer device in such a way that the acknowledgement device can be lowered away from the transport device and/or can be lifted towards the transport device. The acknowledgement device is preferably embodied as a touchpad so that the person, preferably the customer who ordered the shipment or the addressee of the shipment, can easily confirm or acknowledge receipt of the shipment by providing a signature.”  (Emphasis added).  The Applicant continues on page 12 lines 8-12, “Lastly, the transfer device 4 also has an acknowledgement device 10, which is formed as a touchpad, such that an addressee of the shipment or customer who ordered the shipment 2 can acknowledge receipt of the shipment 2 on the touchpad by means of a signature. The acknowledgement device 10 can be lowered away from the transport device 4 or can be lifted towards the transport device 4.” (Emphasis added).  As shown and emphasized here, the Applicant has disclosed that the acknowledgement device is a part of the transport device, which is not a part of the receiving container.  As such, if the Applicant wishes to claim that the acknowledgement device is arranged on the transport device, which as defined by claim 1 is a part of the receiving container, then this claim would not be supported by the original disclosure; and if the Applicant intends for the for the acknowledgement device to be a part of the transport device, then this claim would be indefinite as it contradicts the defined system of claim 1.  Appropriate correction is required, which would entail amending the claims to properly define where the acknowledgement device is arranged and possibly changing the application to a Continuation-in-Part, if the Applicant intends for the acknowledgement device to be arranged with a transfer device of the receiving container.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both the shipment and what appears to be the receiving container, (though this appears to be reference number 3 as well).  An annotated figure 1 below show the designated issue.


    PNG
    media_image2.png
    1072
    956
    media_image2.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  a guide device (reference number 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “A transfer device arranged within the container interior, wherein the transfer device is adapted to transfer the shipment and the receiving device from the unmanned transport device to the container interior.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has claimed that a transfer device is arranged in the receiving container interior, and that said transfer device transfers the shipment and receiving device from the transport device to the container interior.  With respect to the Applicant’s original disclosure, the Applicant has stated in page 3 lines 11-16 of their original specification, “The object is therefore achieved by an assembly comprising an unmanned transport device for delivering a shipment and a transfer device, wherein the transfer device is designed to lower the shipment from the unmanned transport device to a receiving container, to lift the shipment from the receiving container to the transport device and/or to transfer said shipment between the transport device and the receiving container, the shipment being guided in each case by the transfer device.” (Emphasis added).   The Applicant continues on page 3 lines 18-23, “A key point of the invention is therefore that the shipment is not "left to drop" from the unmanned transport device, but instead is guided by the transfer device during the transfer. This means that, during the lowering, the lifting and/or the transfer of the shipment, the position of the shipment relative to the transport device and/or the receiving container is in each case guided, preferably in a dedicated way, by the transfer device on account of the embodiment of the transfer device.” (Emphasis added).  The Applicant continues on page 4 lines 5-19, “The shipment is more preferably lowered, lifted and/or transferred between transport device and receiving container when the distance between the transport device and receiving container is less than 5 m, 3 m, 2 m, 1 m, 0.5 m or 0.25 m, or when the transport device rests against the receiving container with contact, for example, in the case of an unmanned flying machine, when the flying machine has landed on the receiving container. The shipment is more preferably lowered, lifted and/or transferred at a constant speed of 1 m/s, 0.5 m/s, 0.2 m/s or 0.1 m/s, for example.” (Emphasis added).  The Applicant continues on page 4 lines 21-29, “Various possibilities exist in principle for the embodiment of the transfer device. In accordance with a preferred development, however, provision is made for the transfer device to be embodied as a vertically and/or horizontally adjustable lifting table, in particular as a scissor lifting table, as a vertically and/or horizontally adjustable lift, as a vertically and/or horizontally adjustable platform, as a vertically and/or horizontally adjustable gripper arm, as a cable winch and/or in a self-mobile manner. The aforementioned means are preferably vertically and/or horizontally adjustable over a distance of at least 0.2 m, 0.5 m, 1 m, 2 m or 5 m. The means can be fixedly connected to the transport device and/or to the receiving container.” (Emphasis added).  In addition, the Applicant’s specification states in page 7 lines 26, “In principle, the shipment can be transported by the transport device in a manner unprotected against weather effects, for example in a manner fastened to a flying transport device by means of a gripper device. In accordance with a particularly preferred embodiment the transport device comprises a receiving device, in particular a box and/or a case, for receiving the shipment, wherein the transfer device is designed to transfer the shipment into and/or from the receiving device.” (Emphasis added).  As shown and emphasized here, the Applicant’s specification discloses transferring the shipment alone, wherein the shipment is transfer to/from the receiving container from/to the receiving device, which is attached to the transport device.  The Applicant at no point in their original disclosure has described the transfer device transferring the shipment and the receiving device from the unmanned transport device to the container interior, as now claimed; and as such, the Applicant lacks a written description support for amended claim 1.  Claims 2-7, 11-13, and 15-19 depend upon claim 1 and are rejected for inheriting its deficiencies.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 6, the Applicant claims, “wherein the transport device and the transfer device further comprise an electronic acknowledgement device adapted to acknowledge a transfer of the shipment by a person, wherein the acknowledgement device is arranged on the transfer device such that the acknowledgement device can be lowered away from the transport device and/or can be lifted towards the transport device.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention. In particular, depended upon claim 1 has stated, “an unmanned transport device adapted to transport and deliver the shipment; a receiving device selected from the group consisting of a box an a case, for receiving the shipment; a receiving container comprising a container interior adapted to contain the shipment and a closable opening adapted to receive the shipment, wherein the receiving container is selected from the group comprising a letterbox, parcel box, a combination letter and parcel box, and drop-off and pickup station, wherein the receiving device is constructed and arranged to land on the receiving container with the receiving device contacting the receiving container before the unmanned transport device contacts the receiving container if the unmanned transport device lands on the receiving container; a transfer device arranged within the container interior, wherein the transfer device is adapted to extend through the closable opening and wherein the transfer device is adapted to transfer the shipment and the receiving container from the unmanned transport device to the container interior.”  As shown here, claim 1 has defined the transfer device as being arranged in the receiving container; that is, claim 1 defines the transfer device as being a part of the receiving container.  Claim 6 is thus indefinite and unclear for contradicting claim 1, as claim 6 has defined the transport device and the transfer device as being arranged together (as the claim refers to this combination as comprising “an electronic acknowledgement device”).  In particular, it is unclear if claim 6 is referring to the transfer device that is a part of the container (and thus could not be possibly a part of the transport device as claim 6 states), if claim 6 is referring to a separate transfer device that is a part of the transport device (which would cause indefinite issues for referring to “the transfer device”), if claim 6 is referring to the acknowledgement device as being a part of the transport device (as appears to be case in the original disclosure and figure), or if claim 6 is referring to the acknowledge device as being a part of the transfer device in the receiving container (which would lack a written description support in the Applicant’s original disclosure).  For the purpose of examination, the Examiner will interpret the claim to read, “wherein the transport device or the transfer device further comprise an electronic acknowledgement device adapted to acknowledge a transfer of the shipment by a person, wherein if the acknowledgement device is arranged on the transfer device, the acknowledgement device can be lowered away from the transport device and/or can be lifted towards the transport device.”  

With respect to claim 11, the Applicant claims, “The assembly according to claim 10…”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has stated that this claim is dependent on claim 10, however claim 10 was cancelled, and thus it remains indefinite and unclear as to whether this claim relies on claim 1, some other claim, or if it is an independent claim.  For the purpose of examination, the Examiner will interpret the claim to be dependent on claim 1.  The Examiner notes that claim 12 depends on claim 11, and therefore is also rejected for inheriting its deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulous et al. (US 2014/0032034 A1) (hereinafter Raptopoulous), in view of Agarwal et al. (US 9365348 A1) (hereinafter Agarwal), and further in view of Hartman et al. (US 8643850 B1) (hereinafter Hartman).

With respect to claim 1, Raptopoulous teaches:
An unmanned transport device adapted to transport and deliver the shipment (See at least paragraphs 38, 39, and 45 which describe UAV’s used for delivering payloads).
A receiving device selected from the group consisting of a box and a case, for receiving the shipment (See at least paragraphs 45, 53, 73, 82, 87, and 119 which describe the ground station using robotic equipment being used to load and unload payloads, wherein a user can drop-off an item for delivery with the ground station, wherein the ground station uses the robotic equipment to load the payload into a standardized container, and wherein the standardized container is then provided to the UAV via the robotic equipment for delivery).
A receiving container comprising a container interior adapted to contain the shipment and a closable opening adapted to receive the shipment, wherein the receiving container is selected from the group comprising a letterbox, parcel box, a combination letter and parcel box, and drop-off and pickup station (See at least paragraphs 12, 65, 66, 72, 82, 87, and 119 which describe a ground station being used to contain a shipment, and wherein users drop-off and retrieve deliveries from the station, and a UAV drops-off and retrieves packages from the station).
Wherein the receiving device is constructed and arranged on the bottom of a transport vehicle (See figure 2E which shows the receiving device being attached to the bottom of a transport device).
A transfer device arranged within the container interior, wherein the transfer device is adapted to transfer the shipment and the receiving device from the unmanned transport device to the container interior (See at least paragraphs 12, 65, 72, 73, 79, 87, 119, and 120 which describe the ground station as comprising robotic equipment incorporated inside it, wherein the robotic equipment is used to automatically remove shipments from the UAVs for drop-off and provide shipments to the UAVs for delivery, and wherein the packages are stored in interior bins of the ground station).
Wherein the transfer device is adapted to lower the shipment from the unmanned transport device to the receiving container, to lift the shipment from the receiving container to the transport device and to transfer the shipment between the transport device and the receiving container, wherein the transfer device is adapted to guide the shipment from the unmanned transport device to the receiving container in each case (See at least paragraphs 12, 65, 72, 73, 79, 87, 119, and 120 which describe the ground station as comprising robotic equipment incorporated inside it, wherein the robotic equipment is used to automatically remove shipments from the UAVs for drop-off and provide shipments to the UAVs for delivery, and wherein the packages are stored in interior bins of the ground station).

Raptopoulous discloses all of the limitations of claim 1 as stated above.  Raptopoulous does not explicitly disclose the following, however Agarwal teaches:
A transfer device arranged within the container interior, wherein the transfer device is adapted to extend through the closable opening and wherein the transfer device is adapted to transfer the shipment from the unmanned transport device to the container interior (See at least column 6 lines 4-16 and column 8 lines 1-43 which describe a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal.  By using mechanical equipment to move items through an opening of a ground station, ground station would predictably be able to keep sensitive robotic equipment inside it, while interacting with things outside of it.

The combination of Raptopoulous and Agarwal discloses all of the limitations of claim 1 as stated above.  Raptopoulous and Agarwal do not explicitly disclose the following, however Hartman teaches:
Wherein the receiving device is constructed and arranged to land on the receiving container with the receiving device contacting the receiving container before the unmanned transport device contacts the receiving container if the unmanned transport device lands on the receiving container (See at least column 1 line 65 through column 2 line 7, column 2 line 38 through column 3 line 27, column 5 line 62 through column 7 line 8, and column 8 line 12 through column 9 line 31 which describe an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo; wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman.  By placing the cargo delivery below the transport vehicle so that it can touch the ground first, a cargo transfer would predictably be improved by preventing the likelihood of the cargo being damaged during transfer, as it would not drop from a transport.

With respect to claim 3, the combination of Raptopoulous, Agarwal, and Hartman discloses all of the limitations of claim 1 as stated above.  In addition, Raptopoulous teaches:
Wherein the transfer device further comprises a guide device adapted to guide the shipment during the lowering, lifting and/or transfer of the shipment (See at least paragraphs 12, 65, 72, 73, 79, 87, 119, and 120 which describe the ground station as comprising robotic equipment incorporated inside it, wherein the robotic equipment is used to automatically remove shipments from the UAVs for drop-off and provide shipments to the UAVs for delivery, and wherein the packages are stored in interior bins of the ground station.  The Examiner notes that a “guide device” is not particularly defined in the claims or specification, and thus the robotic equipment that transfer items would act as a “guide device” as claimed).

With respect to claim 4, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  In addition, Raptopoulous teaches:
Wherein the shipment and the transfer device is designed to transfer the shipment into the receiving device and/or transfer the shipment from the receiving device (See at least paragraphs 45, 53, 73, 82, 87, and 119 which describe the ground station using robotic equipment being used to load and unload payloads, wherein a user can drop-off an item for delivery with the ground station, wherein the ground station uses the robotic equipment to load the payload into a standardized container, and wherein the standardized container is then provided to the UAV via the robotic equipment for delivery).

With respect to claim 13, Raptopoulous/Agarwal discloses all of the limitations of claim 1 as stated above.  In addition, Raptopoulous teaches:
Wherein the unmanned transport device is embodied as a flying machine selected from the group consisting of an aircraft, a UAV, a drone, a parcelcopter, a helicopter, a multicopter, a quadcopter, a tiltwing aircraft, a vehicle, and a floating object See at least paragraphs 38, 39, and 45 which describe UAV’s used for delivering payloads).

With respect to claim 18, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  In addition, Hartman teaches:
Wherein the transfer device is adapted to deliver the shipment to the receiving container while the unmanned transport device remains flying (See at least column 1 line 65 through column 2 line 7, column 2 line 38 through column 3 line 27, column 5 line 62 through column 7 line 8, and column 8 line 12 through column 9 line 31 which describe an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo; wherein the cargo container is lifted and/or lowered/dropped off while from the transport vehicle using a transfer device, while the vehicle remains flying).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo while the vehicle remains flying, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman.  By picking up and dropping off cargo using a transfer device, while a vehicle remains flying, a delivery operation can predictably reduce the time needed for deliveries by not having to land a vehicle to receive and make deliveries.

With respect to claim 18, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  In addition, Hartman teaches:
Wherein the transfer device is adapted to lift the shipment from the receiving container while the unmanned transport device remains flying (See at least column 1 line 65 through column 2 line 7, column 2 line 38 through column 3 line 27, column 5 line 62 through column 7 line 8, and column 8 line 12 through column 9 line 31 which describe an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo; wherein the cargo container is lifted and/or lowered/dropped off while from the transport vehicle using a transfer device, while the vehicle remains flying).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo while the vehicle remains flying, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman.  By picking up and dropping off cargo using a transfer device, while a vehicle remains flying, a delivery operation can predictably reduce the time needed for deliveries by not having to land a vehicle to receive and make deliveries.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulous, Agarwal, and Hartman as applied to claim 1 as stated above, and further in view of Lert et al. (US 7591630 B1) (hereinafter Lert).

With respect to claim 2, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above. Raptopoulous, Agarwal, and Hartman do not explicitly disclose the following, however Lert teaches:
Wherein the transfer device is embodied as a suction device adapted to apply suction to the shipment and to also lower and/or lift the shipment (See at least column 8 line 47 through column 9 line 7 which describe using a mechanical arm to transfer items from a station to/from a robot, wherein the arm is a suction device, gripper device, or grabber device).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman, with the system and method of using a mechanical arm to transfer items from a station to/from a robot, wherein the arm is a suction device, gripper device, or grabber device of Lert.  By using the suction device, gripper device, or grabber device of Lert in place of the generic robotic equipment of Raptopoulous, one would reasonably predict the ground station would be able to transfer items using known devices and equipment.

With respect to claim 7, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above. Raptopoulous, Agarwal, and Hartman do not explicitly disclose the following, however Lert teaches:
Wherein the transfer device is embodied as a vertically and/or horizontally adjustable gripper arm (See at least column 8 line 47 through column 9 line 7 which describe using a mechanical arm to transfer items from a station to/from a robot, wherein the arm is a suction device, gripper device, or grabber device).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman, with the system and method of using a mechanical arm to transfer items from a station to/from a robot, wherein the arm is a suction device, gripper device, or grabber device of Lert.  By using the suction device, gripper device, or grabber device of Lert in place of the generic robotic equipment of Raptopoulous, one would reasonably predict the ground station would be able to transfer items using known devices and equipment.

Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulous, Agarwal, and Hartman as applied to claims 1 and 4 as stated above, and further in view of Goossen et al. (US 2011/0084162 A1) (hereinafter Goossen).

With respect to claim 5, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claims 1 and 4 as stated above. Raptopoulous, Agarwal, and Hartman do not explicitly disclose the following, however Goossen teaches:
Wherein the receiving device has at least two levels and/or chambers each adapted to receive at least one shipment, and the transfer device is designed to transfer the shipment in all levels and/or chambers (See at least paragraphs 15, 32, 49, 50, 52, 56, and 57 which describe the receiving container as including a plurality of champers/levels, wherein the cargo is separately releasable from each of the chambers).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman, with the system and method of using a transfer device that is embodied as a horizontally adjustable platform consisting of rollers to transfer items from a UAV to a receiver, and using a receiving container as including a plurality of champers/levels, wherein the cargo is separately releasable from each of the chambers of Goossen.  By using separate chambers/levels in a receiving container of a transport, a single UAV will be able to predictably ship multiple shipments in a single flight, thus consolidating shipments and therefore making more efficient deliveries.

With respect to claim 11, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  Raptopoulous, Agarwal, and Hartman do not explicitly disclose the following, however Goossen teaches:
Wherein the receiving device has at least two levels and/or chambers for each receiving at least one shipment, and the transfer device is designed to transfer the shipment in all levels and/or chambers (See at least paragraphs 15, 32, 49, 50, 52, 56, and 57 which describe the receiving container as including a plurality of champers/levels, wherein the cargo is separately releasable from each of the chambers).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman, with the system and method of using a transfer device that is embodied as a horizontally adjustable platform consisting of rollers to transfer items from a UAV to a receiver, and using a receiving container as including a plurality of champers/levels, wherein the cargo is separately releasable from each of the chambers of Goossen.  By using separate chambers/levels in a receiving container of a transport, a single UAV will be able to predictably ship multiple shipments in a single flight, thus consolidating shipments and therefore making more efficient deliveries.

With respect to claim 12, Raptopoulous/Agarwal/Hartman/Goossen discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Raptopoulous teaches:
Wherein the receiving device is arranged on the transport device such that the transport device can fly and land on the receiving container with contact (See at least paragraphs 45, 53, 72, 82, 87, 119, and 120 which describe the UAV’s as storing the receiving container underneath it during flight, wherein the UAV can land on the ground station).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulous, Agarwal, and Hartman as applied to claim 1 as stated above, and further in view of Abhyanker (US 2014/0149244 A1) (hereinafter Abhyanker).

With respect to claim 6, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  Raptopoulous, Agarwal, and Hartman do not explicitly disclose the following, however Abhyanker teaches:
Wherein the transport device and the transfer device further comprise an electronic acknowledgement device adapted to acknowledge a transfer of the shipment by a person, wherein the acknowledgement device is arranged on the transfer device such that the acknowledgement device can be lowered away from the transport device and/or can be lifted towards the transport device (See at least paragraphs 129-134 which describe the autonomous delivery vehicle, which includes an user interface that is presented to a user to confirm a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman, with the system and method of the autonomous delivery vehicle, which includes an user interface that is presented to a user to confirm a delivery of Abhyanker.  By presenting a user with a user interface on the transport device, a delivery service will predictably be able to guarantee that a delivery arrives at a recipient by receiving their confirmation on the presented user device.  By providing a confirmation device, a delivery service will additionally allow users to confirm delivery without having to use their own devices, thus increasing the flexibility of the service.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulous, Agarwal, and Hartman as applied to claim 1 as stated above, and further in view of Patrick (US 2015/0158587 A1) (hereinafter Patrick).

With respect to claim 15, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  Raptopoulous, Agarwal, and Hartman do not explicitly disclose the following, however Patrick teaches:
Wherein the transfer device is operable over a distance of at least 0.5 m (See at least paragraphs 22, 23, 37, 54, 61, 62, 69, and 70 which describe a UAV lifting a shipment to the UAV, wherein the UAV hovers at a variable set height based on parameters.  It is noted that Patrick does not explicitly disclose that the hovering height is between .5 meters, however Patrick does disclose the hovering height could be 34 feet (paragraph 62), and that it could be variable (paragraphs 69 and 70) and change depending on conditions at the package delivery/pickup point or predetermined settings.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Patrick’s variable hovering height to be .5 meters, as one would predictable try various hovering heights to account for safe pickup and drop off of packages, as well as accounting for limited length in a transport device, such as a tether or arm).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of a UAV lifting a shipment to the UAV, wherein the UAV hovers at a variable set height based on parameters and preferences as it lifts the shipment to the UAV of Patrick.  By hovering over a location instead of landing, a UAV will predictably be able to deliver to areas that are difficult to navigate to or land and takeoff from.  Additionally, a UAV hovering above a drop off and pickup point would prevent the UAV from interfering with objects in the surrounding area, such as people, trees, and buildings, therefore preventing damage to the UAV.

With respect to claim 16, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  Raptopoulous. Agarwal, and Hartman do not explicitly disclose the following, however Patrick teaches:
Wherein the transfer device is operable over a distance of at least 1 m (See at least paragraphs 22, 23, 37, 54, 61, 62, 69, and 70 which describe a UAV lifting a shipment to the UAV, wherein the UAV hovers at a variable set height based on parameters.  It is noted that Patrick does not explicitly disclose that the hovering height is between 1 meter, however Patrick does disclose the hovering height could be 34 feet (paragraph 62), and that it could be variable (paragraphs 69 and 70) and change depending on conditions at the package delivery/pickup point or predetermined settings.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Patrick’s variable hovering height to be 1 meter, as one would predictable try various hovering heights to account for safe pickup and drop off of packages, as well as accounting for limited length in a transport device, such as a tether or arm).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of a UAV lifting a shipment to the UAV, wherein the UAV hovers at a variable set height based on parameters and preferences as it lifts the shipment to the UAV of Patrick.  By hovering over a location instead of landing, a UAV will predictably be able to deliver to areas that are difficult to navigate to or land and takeoff from.  Additionally, a UAV hovering above a drop off and pickup point would prevent the UAV from interfering with objects in the surrounding area, such as people, trees, and buildings, therefore preventing damage to the UAV.

With respect to claim 17, Raptopoulous/Agarwal/Hartman discloses all of the limitations of claim 1 as stated above.  Raptopoulous, Agarwal, and Hartman do not explicitly disclose the following, however Patrick teaches:
Wherein the transfer device is adapted to lift the shipment from the receiving container when the unmanned transport device is flying at a distance of 1 m above the receiving container (See at least paragraphs 22, 23, 37, 54, 61, 62, 69, and 70 which describe a UAV lifting a shipment to the UAV, wherein the UAV hovers at a variable set height based on parameters.  It is noted that Patrick does not explicitly disclose that the hovering height is between 1 meter, however Patrick does disclose the hovering height could be 34 feet (paragraph 62), and that it could be variable (paragraphs 69 and 70) and change depending on conditions at the package delivery/pickup point or predetermined settings.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify Patrick’s variable hovering height to be 1 meter, as one would predictable try various hovering heights to account for safe pickup and drop off of packages, as well as accounting for limited length in a transport device, such as a tether or arm).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of a ground station being used to receive and store packages for delivery/retrieval, wherein the ground station uses robotic equipment to transfer items to and from a UAV of Raptopoulous, with the system and method of a storage station used to store items for delivery and pick-up, wherein the station includes transfer equipment inside of it used to move deliveries from one place to another, wherein the transfer equipment passes through an opening in the storage container to transfer items to and from a delivery robot of Agarwal, with the system and method of an unmanned transport vehicle being used to pick-up, transport, and drop-off cargo, and wherein the cargo container is held below the transport vehicle and makes contact with the receiving area before the transport vehicle does and is released for delivery of Hartman, with the system and method of a UAV lifting a shipment to the UAV, wherein the UAV hovers at a variable set height based on parameters and preferences as it lifts the shipment to the UAV of Patrick.  By hovering over a location instead of landing, a UAV will predictably be able to deliver to areas that are difficult to navigate to or land and takeoff from.  Additionally, a UAV hovering above a drop off and pickup point would prevent the UAV from interfering with objects in the surrounding area, such as people, trees, and buildings, therefore preventing damage to the UAV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
28 November 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628